Exhibit 10.1

EMPLOYMENT CONTINUATION AGREEMENT

THIS AGREEMENT between Westinghouse Air Brake Technologies Corporation, a
Delaware corporation (the “Company”), and                     (the “Executive”),
dated as of this                     day of                     ,             .

W I T N E S S E T H:

WHEREAS, the Company has employed the Executive in an officer position and has
determined that the Executive holds an important position with the Company;

WHEREAS, the Company believes that, in the event it is confronted with a
situation that could result in a change in ownership or control of the Company,
continuity of management will be essential to its ability to evaluate and
respond to such situation in the best interests of stockholders;

WHEREAS, the Company understands that any such situation will present
significant concerns for the Executive with respect to the Executive’s financial
and job security;

WHEREAS, the Company desires to assure itself of the Executive’s services during
the period in which it is confronting such a situation, and to provide the
Executive certain financial assurances to enable the Executive to perform the
responsibilities of the position without undue distraction and to exercise
judgment without bias due to personal circumstances;

WHEREAS, to achieve these objectives, the Company and the Executive desire to
enter into an agreement providing the Company and the Executive with certain
rights and obligations upon the occurrence of a Change of Control or Potential
Change of Control (as defined in Section 2);

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and intending to be legally bound, it is hereby agreed by and between
the Company and the Executive as follows:

1. Operation of Agreement.

(a) Effective Date. The effective date of this Agreement shall be the date on
which a Change of Control occurs (the “Effective Date”), provided that, if
(i) this Agreement has been terminated prior to the Effective Date as provided
in Section 13(c) hereof, or (ii) the Executive is not employed by the Company on
the Effective Date or deemed to be employed on the Effective Date pursuant to
Section 1(b), then this Agreement shall be void and without effect.



--------------------------------------------------------------------------------

(b) Termination of Employment Following a Potential Change of Control.

If either (i) the Executive’s employment is terminated by the Company without
Cause (as defined in Section 6(c)) or by the Executive with Good Reason (as
defined in Section 6(d)) after the occurrence of a Potential Change of Control
and prior to the occurrence of a Change of Control or (ii) the Company
terminates this Agreement pursuant to Section 13(c) after the occurrence of a
Potential Change of Control and prior to the occurrence of a Change of Control

and (iii) a Change of Control, which also constitutes a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), occurs within one year of such
termination, the Executive shall be deemed, solely for purposes of determining
the Executive’s rights under this Agreement, to have remained employed until the
Effective Date and to have been terminated by the Company without Cause
immediately after the Effective Date.

(c) Effect of Agreement on Rights of Executive. The Executive and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between the Executive and the Company, the employment of the Executive
by the Company is “at will” and the Executive’s employment may be terminated by
either the Executive or the Company at any time prior to the Effective Date, in
which case the Executive shall have no further rights under this Agreement
except in circumstances relating to a Potential Change of Control as provided
for in Section 1(b).

2. Definitions.

(a) Change of Control. For the purposes of this Agreement, a “Change of Control”
shall mean:

(i) The Company acquires actual knowledge that any Person, other than the
Company, a Subsidiary, or any employee benefit plan(s) sponsored by the Company
or a Subsidiary, has acquired the Beneficial Ownership, directly or indirectly,
of securities of the Company entitling such Person to 20% or more of the Voting
Power of the Company;

(ii) The making of a Tender Offer resulting in the acquisition of securities of
the Company entitling the holders thereof to 20% or more of the Voting Power of
the Company;

(iii) The making of a solicitation subject to Rule 14a-11 under the Securities
Exchange Act of 1934, as amended (the “1934 Act”) (or any successor Rule)
resulting in the election or removal of 50% or more of the members of the Board
or any class of the Board by any person other than the Company or less than 51%
of the members of the Board (excluding vacant seats) shall be Continuing
Directors;

 

-2-



--------------------------------------------------------------------------------

(iv) The stockholders of the Company shall approve a merger, consolidation,
share exchange, division or sale or other disposition of assets of the Company
as a result of which the stockholders of the Company immediately prior to such
transaction shall not hold, directly or indirectly, immediately following such
transaction at least 60% of the Voting Power of (i) in the case of a merger or
consolidation, the surviving or resulting corporation, (ii) in the case of a
share exchange, the acquiring corporation or (iii) in the case of a division or
a sale or other disposition of assets, each surviving, resulting or acquiring
corporation which, immediately following the transaction, holds more than 20% of
the consolidated assets of the Company immediately prior to the transaction; or

(v) Any other event occurs which is deemed to be a Change of Control by the
Board in its reasonable determination after a consideration of relevant facts
and circumstances;

provided, however, that (x) if securities beneficially owned by the Executive
are included in determining the Beneficial Ownership of a Person referred to in
paragraph (i) above, (y) the Executive is required to be named pursuant to
Item 2 of the Schedule 14D-1 (or any similar successor filing requirement)
required to be filed by the bidder making a Tender Offer referred to in
paragraph (ii) above or (z) if the Executive is a “participant” as defined in
Instruction 3 to Item 4 of Schedule 14A under the 1934 Act (or any successor
Rule) in a solicitation (other than a solicitation by the Company) referred to
in paragraph (iii) above, then no Change of Control with respect to the
Executive shall be deemed to have occurred by reason of such event.

(b) Potential Change of Control. For the purposes of this Agreement, a Potential
Change of Control shall be deemed to have occurred if:

(i) a Person commences a Tender Offer (with adequate financing) for securities
representing at least 20% of the Voting Power of the Company’s securities or
announces or otherwise makes known a bona fide intent to commence such a tender
offer, excepting any offers that, if completed, would result in an acquisition
not constituting a Change of Control; or

(ii) the Company enters into an agreement the consummation of which would
constitute a Change of Control; or

(iii) there is commenced a solicitation of proxies for the election of directors
of the Company by anyone other than the Company which solicitation, if
successful, would effect a Change of Control; or

(iv) any other event occurs which is deemed to be a Potential Change of Control
by the Board in its reasonable determination after a consideration of relevant
facts and circumstances.

(c) Board. For purposes of this Agreement, “Board” shall mean the Board of
Directors of the Company.

 

-3-



--------------------------------------------------------------------------------

(d) Continuing Directors. For purposes of this Agreement, “Continuing Directors”
shall mean a director of the Company who either (i) was a director of the
Company immediately prior to the Effective Date or (ii) is an individual whose
election, or nomination for election, as a director of the Company was approved
by a vote of at least two-thirds of the directors then still in office who were
Continuing Directors (other than an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of directors of the Company which would be subject to Rule
14a-11 under the 1934 Act or any successor rule).

(e) Person. For purposes of this Agreement, “Person” shall be used as that term
is used in Sections 13(d) and 14(d) of the 1934 Act.

(f) Beneficial Ownership. For purposes of this Agreement, “Beneficial Ownership”
shall be determined as provided in Rule 13d-3 under the 1934 Act.

(g) Voting Power. For purposes of this Agreement, a specified percentage of
“Voting Power” of a company shall mean such number of the Voting Shares as shall
enable the holders thereof to cast such percentage of all the votes which could
be cast in an annual election of directors (without consideration of the rights
of any class of stock other than the common stock of the company to elect
directors by a separate class vote); and “Voting Shares” shall mean all
securities of a company entitling the holders thereof to vote in an annual
election of directors (without consideration of the rights of any class of stock
other than the common stock of the company to elect directors by a separate
class vote).

(h) Tender Offer. For purposes of this Agreement, “Tender Offer” shall mean a
tender offer or exchange offer to acquire securities of the Company (other than
such an offer made by the Company or any Subsidiary), whether or not such offer
is approved or opposed by the Board.

(i) Subsidiary. For purposes of this Agreement, “Subsidiary” shall mean any
corporation in an unbroken chain of corporations beginning with the Company, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing at least fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.

3. Employment Period. Subject to Section 6 of this Agreement, the Company agrees
to continue the Executive in its employ, and the Executive agrees to remain in
the employ of the Company, for the period (the “Employment Period”) commencing
on the Effective Date and ending on the twenty-four month anniversary of the
Effective Date.

4. Position and Duties.

(a) No Reduction in Position. During the Employment Period, the Executive’s
position, authority, responsibilities, title and status shall be at least
commensurate with those held, exercised and assigned immediately prior to the
Effective Date. It is understood that, for purposes of this Agreement, such
position,

 

-4-



--------------------------------------------------------------------------------

authority, responsibilities, title and status shall not be regarded as not
commensurate merely by virtue of the fact that a successor shall have acquired
all or substantially all of the business and/or assets of the Company; provided,
however, that the Executive’s ceasing to hold the position and title held
immediately prior to the Effective Date with a public company during the
Employment Period shall be deemed to constitute a reduction in the Executive’s
position and/or title. The Executive’s services shall be performed at the
location where the Executive was employed immediately preceding the Effective
Date or any office or location within 35 miles from such location (or such other
distance not in excess of 50 miles as shall be set forth in the Company’s
relocation policy as in effect immediately prior to the Effective Date).

(b) Business Time. During the Employment Period, the Executive agrees to devote
full attention during normal business hours to the business and affairs of the
Company and to use his best efforts to perform faithfully and efficiently the
responsibilities assigned to the Executive hereunder, to the extent necessary to
discharge such responsibilities, except for (i) time spent in managing personal,
financial and legal affairs and serving on corporate, civic or charitable boards
or committees, in each case only if and to the extent not substantially
interfering with the performance of such responsibilities, and (ii) periods of
vacation and sick leave to which the Executive is entitled. It is expressly
understood and agreed that the Executive’s continuing to serve on any boards and
committees on which the Executive is serving or with which the Executive is
otherwise associated immediately preceding the Effective Date shall not be
deemed to interfere with the performance of the Executive’s services to the
Company.

5. Compensation.

(a) Base Salary. During the Employment Period, the Executive shall receive a
base salary at a monthly rate at least equal to the monthly salary paid to the
Executive by the Company and any of its affiliated companies immediately prior
to the Effective Date, payable on a monthly basis in accordance with the
Company’s standard payroll practices. The base salary may be increased (but not
decreased) at any time and from time to time by action of the Board or any
committee thereof or any individual having authority to take such action in
accordance with the Company’s regular practices. The Executive’s base salary, as
it may be increased from time to time, shall hereafter be referred to as “Base
Salary”. Neither the Base Salary nor any increase in Base Salary after the
Effective Date shall serve to limit or reduce any other obligation of the
Company hereunder.

(b) Annual Bonus. During the Employment Period, in addition to the Base Salary,
for each fiscal year of the Company ending during the Employment Period and for
each partial fiscal year during the Employment Period, the Executive shall be
afforded the opportunity to receive an annual bonus or partial bonus, as
applicable, on terms and conditions no less favorable to the Executive (taking
into account reasonable changes in the Company’s goals and objectives) than the
annual bonus opportunity that had been made available to the Executive for the
fiscal year ended immediately prior to the Effective Date, provided that the
amount of bonus which shall be awarded to the

 

-5-



--------------------------------------------------------------------------------

Executive during each year of the Employment Period shall be an amount not less
than the target bonus amount for such Executive in the fiscal year ending
immediately prior to the Effective Date (the “Annual Bonus Opportunity”). Any
amount payable in respect of the Annual Bonus Opportunity shall be paid within
2 1/2 months following the year for which the amount (or prorated portion) is
earned and is no longer subject to a substantial risk of forfeiture, in
accordance with the Company’s standard payroll practices, unless electively
deferred by the Executive pursuant to any deferral programs or arrangements that
the Company may make available to the Executive.

(c) Long-term Incentive Compensation Programs. During the Employment Period, the
Executive shall participate in all long-term incentive compensation programs for
key executives, including stock option or stock incentive plans, at a level that
is commensurate with the Executive’s opportunity to participate in such plans
immediately prior to the Effective Date, or, if more favorable to the Executive,
at the level made available to the Executive or other similarly situated
officers at any time thereafter. During the Employment Period, the Company will
offer such plans and programs to the Executive as were in effect immediately
prior to the Change of Control or, if more favorable to the Executive when
measured against particular plans or programs previously offered, replacement
plans or programs.

(d) Benefit Plans. During the Employment Period, the Executive (and, to the
extent applicable, the Executive’s dependents) shall be entitled to participate
in or be covered under all pension, retirement, deferred compensation, savings,
medical, dental, health, disability, group life, accidental death and travel
accident insurance plans and programs of the Company and its affiliated
companies at a level that is commensurate with the Executive’s participation in
such plans immediately prior to the Effective Date, or, if more favorable to the
Executive, at the level made available to the Executive or other similarly
situated officers at any time thereafter. During the Employment Period, the
Company will offer such plans and programs to the Executive as were in effect
immediately prior to the Change of Control or, if more favorable to the
Executive when measured against particular plans or programs previously offered,
replacement plans or programs. All payments by the Company hereunder excepting
payments for Accrued Obligations shall be taken into account (to the extent
permitted by, and consistent with, law and the terms of the applicable plan
document) in determining the amount of contributions to be made by or on behalf
of the Executive under any tax-qualified defined contribution plan of the
Company.

(e) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies and procedures of the Company as in
effect immediately prior to the Effective Date, payable on a monthly basis.
Notwithstanding the foregoing, the Company shall apply the policies and
procedures in effect after the Effective Date to the Executive, if such policies
and procedures are more favorable to the Executive than those in effect
immediately prior to the Effective Date. In no event, however, will any expense
which is incurred in a particular year be reimbursed later than the end of the
Executive’s taxable year following the taxable year in which the expense was
incurred. The amount of reimbursable expenses incurred in one taxable

 

-6-



--------------------------------------------------------------------------------

year by the Executive shall not affect the amount of reimbursable expenses in a
different taxable year, and such reimbursement shall not be subject to
liquidation or exchange for another benefit.

(f) Vacation and Fringe Benefits. During the Employment Period, the Executive
shall be entitled to paid vacation and fringe benefits at a level that is
commensurate with the paid vacation and fringe benefits available to the
Executive immediately prior to the Effective Date, or, if more favorable to the
Executive, at the level made available to the Executive or other similarly
situated officers at any time thereafter.

(g) Indemnification. During and after the Employment Period, the Company shall
indemnify the Executive and hold the Executive harmless from and against any
claim, loss or cause of action arising from or out of the Executive’s
performance as an officer, Director or employee of the Company or any of its
subsidiaries or in any other capacity, including any fiduciary capacity, in
which the Executive serves at the request of the Company to the maximum extent
permitted by applicable law and the Company’s Certificate of Incorporation and
By-laws (the “Governing Documents”) and the Company shall maintain existing or
comparable policies of insurance covering such matters, provided that in no
event shall the protection afforded to the Executive hereunder be less than that
afforded under the Governing Documents as in effect immediately prior to the
Effective Date.

(h) Office and Support Staff. The Executive shall be entitled to an office with
furnishings and other appointments, and to secretarial and other assistance, at
a level that is at least commensurate with the foregoing provided to other
similarly situated officers provided that such items shall be at least
equivalent to those provided for the Executive immediately prior to the
Effective Date.

6. Termination. The provisions of this Section 6 shall only apply to the
termination of Executive’s employment following a Change in Control and, in the
case of Section 6(d), a Potential Change in Control.

(a) Death, Disability or Retirement. This Agreement shall terminate
automatically upon the Executive’s death, termination due to the Executive being
“disabled” (a “Disability”) within the meaning of Section 409A(a)(2)(c) of the
Code, or successor provision, or voluntary retirement under any of the Company’s
retirement plans as in effect from time to time.

(b) Voluntary Termination. The Executive may, upon not less than 30 days’
written notice to the Company, voluntarily terminate employment for any reason
(including early retirement under the terms of any of the Company’s retirement
plans as in effect from time to time), provided that any termination by the
Executive pursuant to Section 6(d) on account of Good Reason (as defined
therein) shall not be treated as a voluntary termination under this
Section 6(b).

 

-7-



--------------------------------------------------------------------------------

(c) Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement, “Cause” means (i) the Executive’s conviction of, or
plea of nolo contendere to, a felony or a crime involving moral turpitude;
(ii) an act or acts of dishonesty or gross misconduct on the Executive’s part
which result or are intended to result in material damage to the Company’s
business or reputation; (iii) the Executive’s alcohol or drug addiction; or
(iv) the willful and continued failure by Executive to substantially perform the
required duties with the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness or Disability or any
actual or anticipated failure after the termination by Executive for Good Reason
as defined in paragraph 6(d), below) after a written demand for substantial
performance is delivered to Executive by the Company, which demand specifically
identifies the manner in which the Company believes that Executive has not
substantially performed the required duties.

(d) Good Reason. Following the occurrence of a Change of Control or Potential
Change of Control, the Executive may terminate employment for Good Reason;
provided, however, termination of employment for Good Reason following a
Potential Change of Control shall not result in any payments or benefits
hereunder unless the Effective Date actually occurs and the additional
conditions of Section 1(b) are satisfied. For purposes of this Agreement, “Good
Reason” means the occurrence of any of the following, without the express
written consent of the Executive, after the occurrence of a Change of Control or
Potential Change of Control:

(i) (A) the assignment to the Executive of any duties inconsistent in any
material adverse respect with the Executive’s position, authority,
responsibilities, title or status as contemplated by Section 4 of this
Agreement, or (B) any other material adverse change in such position,
responsibilities, authority, title or status, including without limitation the
Executive’s ceasing to hold the position and title held immediately prior to the
Effective Date with a public company during the Employment Period, or any
removal of the Executive from or any failure to re-elect the Executive to any
position, except in connection with the termination of the Executive’s
employment due to Cause, Disability, retirement, death or voluntary termination
for reasons other than those set forth in this Section 6(d);

(ii) any failure by the Company to comply with any of the provisions of
Section 5 of this Agreement, other than an insubstantial or inadvertent failure
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

(iii) any purported termination of the employment of the Executive by the
Company which is not due to the Executive’s Disability, death, retirement, for
Cause in accordance with Section 6(c) or voluntary termination for reasons other
than those set forth in this Section 6(d);

(iv) the Company’s requiring the Executive to be based at any office or location
more than 35 miles (or such other distance not in excess of 50 miles as

 

-8-



--------------------------------------------------------------------------------

shall be set forth in the Company’s relocation policy as in effect immediately
prior to the Effective Date) from that location at which the Executive performed
services specified under the provisions of Section 4 immediately prior to the
Change of Control or Potential Change of Control, as the case may be, or the
Company’s requiring the Executive to travel on Company business to a
substantially greater extent than required immediately prior to the Effective
Date; or

(v) any failure by the Company to obtain the assumption and agreement to perform
this Agreement by a successor as contemplated by Section 12(b).

Notwithstanding the foregoing, in no event shall the mere occurrence of a Change
of Control or Potential Change of Control, absent any further impact on the
Executive, be deemed to constitute Good Reason.

(e) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(e). For purposes of this
Agreement, a “Notice of Termination” means a written notice given, in the case
of a termination for Cause, within 30 days of the Company’s having actual
knowledge of the events giving rise to such termination, and in the case of a
termination for Good Reason, within 90 days of the Executive’s having actual
knowledge of the events giving rise to such termination, and which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) if the termination date is other than the date of receipt
of such notice, specifies the termination date (which date shall be not more
than 15 days after the giving of such notice). The failure by the Executive to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason shall not waive any right of the
Executive hereunder or preclude the Executive from asserting such fact or
circumstance in enforcing the Executive’s rights hereunder.

(f) Date of Termination. For the purpose of this Agreement, the term “Date of
Termination” means (i) in the case of a termination for which a Notice of
Termination is required, the date of receipt of such Notice of Termination or,
if later, the date specified therein, as the case may be, and (ii) in all other
cases, the actual date on which the Executive’s employment terminates during the
Employment Period. For purposes of this Agreement, the term “termination” when
used in the context of a condition to, or timing of, payment hereunder shall be
interpreted to mean a “separation from service” as that term is used in
Section 409A of the Code.

7. Obligations of the Company upon Termination.

(a) Death or Disability. If the Executive’s employment is terminated during the
Employment Period by reason of the Executive’s death or Disability, this
Agreement shall terminate without further obligations to the Executive or the
Executive’s legal representatives under this Agreement other than those
obligations accrued

 

-9-



--------------------------------------------------------------------------------

hereunder at the Date of Termination, and the Company shall pay to the Executive
(or the Executive’s beneficiary or estate) (i) the Executive’s full Base Salary
through the Date of Termination (the “Earned Salary”), (ii) any vested amounts
or benefits owing to the Executive under the Company’s otherwise applicable
employee benefit plans and programs, including any compensation previously
deferred by the Executive (together with any accrued earnings thereon) and not
yet paid by the Company and any accrued vacation pay not yet paid by the Company
(the “Accrued Obligations”), and (iii) any other benefits payable due to the
Executive’s death or Disability under the Company’s plans, policies or programs
(the “Additional Benefits”).

Any Earned Salary shall be paid in cash in a single lump sum 30 days (or at such
earlier date required by law), following the Date of Termination, in accordance
with the Company’s standard payroll practices. Accrued Obligations and
Additional Benefits shall be paid in accordance with the terms of the applicable
plan, program or arrangement.

(b) Cause and Voluntary Termination. If, during the Employment Period, the
Executive’s employment shall be terminated for Cause or voluntarily terminated
by the Executive (other than on account of Good Reason following a Change of
Control), the Company shall pay the Executive (i) the Earned Salary in cash in a
single lump sum 30 days (or at such earlier date required by law), following the
Date of Termination, in accordance with the Company’s standard payroll practices
and (ii) the Accrued Obligations in accordance with the terms of the applicable
plan, program or arrangement and giving effect to the reason for termination.

(c) Termination by the Company other than for Cause and Termination by the
Executive for Good Reason.

(i) Lump Sum Payments. If, during the Employment Period, the Company terminates
the Executive’s employment other than for Cause, or the Executive terminates
employment for Good Reason, the Company shall pay to the Executive the following
amounts:

 

  (A) the Executive’s Earned Salary;

 

  (B) a cash amount (the “Severance Amount’) equal to two times the sum of

 

  (1) the Executive’s annual Base Salary; and

 

  (2) the target bonus amount for the Executive for the fiscal year ending
immediately prior to the Effective Date; and

 

  (C) the Accrued Obligations.

The Earned Salary shall be paid on the last day of the month during which the
Date of Termination occurs. The Severance Amount shall be paid in cash in a
single lump sum 30 days following the date of termination; provided that if
Executive is a Specified Employee under Section 409A of the Code on the
termination of employment then such

 

-10-



--------------------------------------------------------------------------------

amount shall be paid on the first day following the six month anniversary of the
Executive’s termination of employment; provided further that if such amount is
paid by reason of the circumstances described in Section 1(b), then payment
shall be made upon the Change in Control described in such section. Accrued
Obligations shall be paid in accordance with the terms of the applicable plan,
program or arrangement.

(ii) Continuation of Benefits. If, during the Employment Period, the Company
terminates the Executive’s employment other than for Cause, or the Executive
terminates employment for Good Reason, the Executive (and, to the extent
applicable, the Executive’s dependents) shall be entitled, after the Date of
Termination until the earlier of (x) the twenty-four month anniversary of the
Date of Termination (the “End Date”) and (y) the date the Executive becomes
eligible for comparable benefits under a similar plan, policy or program of a
subsequent employer, to continue participation in all of the Company’s employee
and executive welfare and fringe benefit plans (the “Benefit Plans”). Executive
shall notify the Company within ten days of becoming eligible for comparable
benefits. To the extent any such benefits cannot be provided under the terms of
the applicable plan, policy or program, the Company shall provide a comparable
benefit under another plan or from the Company’s general assets. To the extent
any such benefits cannot be provided on a non-taxable basis then the provision
of such benefits shall be delayed until the first day following the six month
anniversary of the Executive’s termination of employment if the Executive is a
Specified Employee under Section 409A of the Code on the termination of
employment. The Executive’s participation in the Benefit Plans will be on the
same terms and conditions that would have applied had the Executive continued to
be employed by the Company through the End Date.

(d) Limit on Payments by the Company.

(i) Application of Section 7(d). In the event that any amount or benefit paid or
distributed to the Executive pursuant to this Agreement, taken together with any
amounts or benefits otherwise paid or distributed to the Executive by the
Company or any affiliated company (collectively, the “Covered Payments”), would
be an “excess parachute payment” as defined in Section 280G of the Code and
would thereby subject the Executive to the tax (the “Excise Tax”) imposed under
Section 4999 of the Code (or any similar tax that may hereafter be imposed), the
provisions of this Section 7(d) shall apply to determine the amounts payable to
Executive pursuant to this Agreement.

(ii) Calculation of Benefits. Immediately following delivery of any Notice of
Termination, the Company shall notify the Executive of the aggregate present
value of all termination benefits to which the Executive would be entitled under
this Agreement and any other plan, program or arrangement as of the projected
Date of Termination, together with the projected maximum payments, determined as
of such projected Date of Termination, that could be paid without the Executive
being subject to the Excise Tax.

 

-11-



--------------------------------------------------------------------------------

(iii) Imposition of Payment Cap. If (A) the aggregate value of the Severance
Amount, Accrued Obligations, continuation of benefits and other amounts to be
paid or provided to the Executive under this Agreement and any other plan,
agreement or arrangement with the Company exceeds the amount which can be paid
to the Executive without the Executive incurring an Excise Tax and (B) the
Executive would receive a greater net-after-tax amount (taking into account all
applicable taxes payable by the Executive, including any Excise Tax) by applying
the limitation contained in this Section 7(d)(iii), then such amounts payable to
the Executive under this Section 7 shall be reduced (but not below zero) to the
maximum amount which may be paid hereunder without the Executive becoming
subject to such an Excise Tax (such reduced payments to be referred to as the
“Payment Cap”). In the event that Executive receives reduced payments and
benefits pursuant to the previous sentence, Executive shall have the right to
designate, to the extent consistent with Section 409A of the Code, which of the
payments and benefits otherwise provided for in this Agreement that the
Executive will receive in connection with the application of the Payment Cap.

(iv) Application of Section 280G. For purposes of determining whether any of the
Covered Payments will be subject to the Excise Tax and the amount of such Excise
Tax,

 

  (A) such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of the Company’s independent certified public
accountants appointed prior to the Effective Date or tax counsel selected by
such accountants (the “Accountants”), the Company has a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax, and

 

  (B) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Accountants in accordance with the principles of
Section 280G of the Code.

(v) For purposes of determining whether the Executive would receive a greater
net-after-tax benefit were the amounts payable under this Agreement reduced in
accordance with Paragraph 7(d)(iii), the Executive shall be deemed to pay:

 

  (A) Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the first amounts are to be paid
hereunder, and

 

-12-



--------------------------------------------------------------------------------

  (B) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for such calendar year, net of the maximum reduction
in Federal income taxes which could be obtained from the deduction of such state
or local taxes if paid in such year;

provided, however, that the Executive may request that such determination be
made based on the Executive’s individual tax circumstances, which shall govern
such determination so long as the Executive provides to the Accountants such
information and documents as the Accountants shall reasonably request to
determine such individual circumstances.

(vi) If the Executive receives reduced payments and benefits, under this
Section 7(d) (or this Section 7(d) is determined not to be applicable to the
Executive because the Accountants conclude that Executive is not subject to any
Excise Tax) and it is established pursuant to a final determination of a court
or an Internal Revenue Service proceeding (a “Final Determination”) that,
notwithstanding the good faith of the Executive and the Company in applying the
terms of this Agreement, the aggregate “parachute payments” within the meaning
of Section 280G of the Code paid to the Executive or for the Executive’s benefit
are in an amount that would result in the Executive’s being subject to an Excise
Tax, then the Executive shall have an obligation to repay to the Company on the
fifth day following the Final Determination the amount equal to such excess
parachute payments, together with interest on such amount at the applicable
Federal rate (as defined in Section 1274(d) of the Code) from the date of the
payment hereunder to the date of repayment by the Executive. If this
Section 7(d) is not applied to reduce the Executive’s entitlements under this
Section 7 because the Accountants determine that the Executive would not receive
a greater net-after-tax benefit by applying this Section 7(d) and it is
established pursuant to a Final Determination that, notwithstanding the good
faith of the Executive and the Company in applying the terms of this Agreement,
the Executive would have received a greater net-after-tax benefit by subjecting
the Executive’s payments and benefits hereunder to the Payment Cap, the
Executive shall have an obligation to repay to the Company on the fifth day
following the Final Determination the aggregate “parachute payments” paid to the
Executive or for the Executive’s benefit in excess of the Payment Cap, together
with interest on such amount at the applicable Federal rate (as defined in
Section 1274(d) of the Code) from the date of the payment hereunder to the date
of repayment by the Executive. If the Executive receives reduced payments and
benefits by reason of this Section 7(d) and it is established pursuant to a
Final Determination that the Executive could have received a greater amount
without exceeding the Payment Cap, then the Company shall pay the Executive the
aggregate additional amount which could have been paid without exceeding the
Payment Cap on the fifth day following the Final Determination, together with
interest on

 

-13-



--------------------------------------------------------------------------------

such amount at the applicable Federal rate (as defined in Section 1274(d) of the
Code) from the original payment due date to the date of actual payment by the
Company.

8. Non-Exclusivity of Rights. Except as expressly provided herein, nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive, stock option or other plan or
program provided by the Company or any of its affiliated companies and for which
the Executive may qualify, nor shall anything herein limit or otherwise
prejudice such rights as the Executive may have under any other agreements with
the Company or any of its affiliated companies, including employment agreements
or stock option agreements. Except as otherwise provided herein, amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan or program of the Company or any of its affiliated companies at
or subsequent to the Date of Termination shall be payable in accordance with
such plan or program.

9. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or others whether by reason of the subsequent employment
of the Executive or otherwise, except as otherwise provided herein. In the event
of a termination of the Executive’s employment by the Company other than for
Cause or termination of employment by the Executive for Good Reason, the
Executive shall have no duty to seek any other employment after termination of
employment with the Company and the Company hereby waives and agrees not to
raise or use any defense based on the position that the Executive had a duty to
mitigate or reduce the amounts due to the Executive hereunder by seeking other
employment whether suitable or unsuitable and should the Executive obtain other
employment, then the only effect of such on the obligations of the Company
hereunder shall be that the Company shall be entitled to credit against any
payments which would otherwise be made pursuant to Section 7(c)(ii) hereof, any
comparable payments to which the Executive is entitled under the employee and
executive welfare benefit plans maintained by the Executive’s other employer or
employers in connection with services to such employer or employers after
termination of the Executive’s employment with the Company.

10. Legal Fees and Expenses. If the Executive asserts any claim in any contest
(whether initiated by the Executive or by the Company) as to the validity,
enforceability or interpretation of any provision of this Agreement, the Company
shall pay the Executive’s costs (or cause such costs to be paid) in so
asserting, including, without limitation, reasonable attorneys’ fees and
expenses, if the Executive is the prevailing party in such contest, as
determined by the arbitrators selected pursuant to Section 13(b) hereof to
resolve such contest. Any payment to Executive shall be made within 30 days
following the final decision rendered in such arbitration; provided however that
no such payments may be made to Executive until the first day following the six
month anniversary of the Executive’s termination if the Executive is a Specified
Employee under Section 409A of the Code upon termination of employment and
Executive shall not be afforded any election with respect to the taxable year of
payment of such amount.

 

-14-



--------------------------------------------------------------------------------

11. Covenants. For and in consideration of the salary and benefits to be
provided by the Company hereunder, including the severance arrangements set
forth herein, the Executive agrees that:

(a) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, (i) obtained by the Executive during the Executive’s
employment by the Company or any of its affiliated companies and (ii) not
otherwise public knowledge (other than by reason of an unauthorized act by the
Executive). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company,
unless compelled pursuant to an order of a court or other body having
jurisdiction over such matter, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.

(b) Company Property. Except as expressly provided herein, promptly following
the Executive’s termination of employment, the Executive shall return to the
Company all property of the Company and all copies thereof in the Executive’s
possession or under the Executive’s control.

(c) Non-Competition. While the Executive is employed by the Company and for a
period of one year after the date of Executive’s termination of employment with
the Company for any reason Executive will not, directly or indirectly, anywhere
in which the Company operates and/or sells products and services: (i) act as an
officer, manager, advisor, executive, shareholder, or consultant to any business
in which his duties at or for such business include oversight of or actual
involvement in providing services which are competitive with the services or
products being provided or which are being produced or developed by the Company,
or were under investigation by the Company within the last two years prior to
the end of Executive’s employment with the Company (such services or products
are collectively referred to herein as “Services or Products”), (ii) recruit
investors on behalf of an entity which engages in activities which are
competitive with the Services or Products, or (iii) become employed by such an
entity in any capacity which would require Executive to carry out, in whole or
in part, the duties Executive has performed for the Company which are
competitive with the Services or Products . Notwithstanding the foregoing, the
Executive may purchase or otherwise acquire up to (but not more than) 1% of any
class of securities of any enterprise (but without otherwise participating in
the activities of such enterprise) if such securities are listed on any national
or regional securities exchange or have been registered under Section 12(g) of
the Securities Exchange Act of 1934. Executive acknowledges that this
restriction will prevent the Executive from acting in any of the foregoing
capacities for any competing entity operating or conducting business within the
area in which the Company operates and/or sells products and services and that
this scope is reasonable in light of the business of the Company.

 

-15-



--------------------------------------------------------------------------------

(d) Non-Solicitation. Executive agrees that for a period of one year following
the termination of Executive’s employment with the Company for any reason,
including without limitation termination for Cause or without Cause, Executive
shall not, directly or indirectly, solicit the business of, or do business with:
(i) any customer that Executive approached, solicited or accepted business from
on behalf of the Company, and/or was provided confidential or proprietary
information about while employed by the Company within the one year period
preceding Executive’s separation from the Company; and (ii) any prospective
customer of the Company who was identified to or by the Executive and/or who
Executive was provided confidential or proprietary information about while
employed by the Company within the one year period preceding Executive’s
separation from the Company, for purposes of marketing, selling and/or
attempting to market or sell Services or Products. While Executive is employed
by the Company and for a period of one year after the date of Executive’s
termination of employment with the Company for any reason, Executive shall not
(directly or indirectly) on his or her own behalf or on behalf of any other
person or entity solicit or induce, or cause any other person or entity to
solicit or induce, or attempt to solicit or induce, any employee or consultant
to leave the employ of or engagement by the Company or its successors, assigns
or affiliates, or to violate the terms of their contracts with the Company.

(e) Injunctive Relief and Other Remedies with Respect to Covenants. The
Executive acknowledges and agrees that the covenants and obligations of the
Executive with respect to confidentiality and Company property relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations will cause the Company irreparable
injury for which adequate remedies are not available at law. Therefore, the
Executive agrees that the Company shall (i) be entitled to pursue an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) restraining Executive from committing any violation of the covenants
and obligations contained in this Section 11 and (ii) have no further obligation
to make any payments to the Executive hereunder following any finding by a court
or an arbitrator that the Executive has engaged in a material violation of the
covenants and obligations contained in this Section 11. These remedies are
cumulative and are in addition to any other rights and remedies the Company may
have at law or in equity. The Company may withhold amounts otherwise payable to
the Executive and recoup amounts previously paid to the Executive under this
Agreement upon any violation of the provisions of this Section 11.

12. Non-Assignment and Successors.

(a) Non-Assignable. This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives, including by will or the laws of descent and
distribution.

(b) Successors. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors. The Company shall require any successor to all
or substantially all of the business and/or assets of the Company,

 

-16-



--------------------------------------------------------------------------------

whether direct or indirect, by purchase, merger, consolidation, acquisition of
stock, or otherwise, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent as the Company would be required to
perform if no such succession had taken place.

13. Miscellaneous.

(a) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, applied without
reference to principles of conflict of laws.

(b) Arbitration. Except to the extent provided in Section 11(e), any dispute or
controversy arising under or in connection with this Agreement shall be resolved
by binding arbitration. The arbitration shall be held in the City of Pittsburgh,
Commonwealth of Pennsylvania, and except to the extent inconsistent with this
Agreement, shall be conducted in accordance with the Expedited Employment
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration, and otherwise in accordance with principles which would
be applied by a court of law or equity. The arbitrator shall be acceptable to
both the Company and the Executive. If the parties cannot agree on an acceptable
arbitrator, the dispute shall be heard by a panel of three arbitrators, one
appointed by each of the parties and the third appointed by the other two
arbitrators.

(c) Amendments and Termination. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives, except that the Company may
amend this Agreement from time to time without the consent of the Executive to
the extent deemed necessary or appropriate, in its sole discretion, to effect
compliance with Section 409A of the Code, including regulations and
interpretations thereunder, which amendments may result in a reduction of
benefits provided hereunder and/or other unfavorable changes to Executive.
Executive hereby irrevocably consents to such amendments. This Agreement may be
terminated by either the Company or the Executive at any time prior to the
occurrence of a Change of Control without liability, except as may arise in
circumstances relating to a Potential Change in Control as provided for herein.

(d) Entire Agreement. Excepting any plans, agreements or arrangements
specifically referred to in this Agreement, this Agreement constitutes the
entire agreement between the parties hereto with respect to the matters referred
to herein. No other agreement relating to the terms of the Executive’s
employment by the Company, oral or otherwise, shall be binding between the
parties unless it is in writing and signed by the party against whom enforcement
is sought. There are no promises, representations, inducements or statements
between the parties other than those that are expressly contained herein. The
Executive acknowledges that he is entering into this Agreement of his own free
will and accord, and with no duress, that he has read this Agreement and that he
understands it and its legal consequences.

 

-17-



--------------------------------------------------------------------------------

(e) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:    at the home address of the Executive noted on the
records of the Company If to the Company:    Chairman of the Board   
Westinghouse Air Brake Technologies Corporation   

1001 Air Brake Avenue

Wilmerding, Pennsylvania 15148

with a copy to:    Reed Smith LLP    Attn: David L. DeNinno, Esq.    435 Sixth
Avenue    Pittsburgh, PA 15219

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(f) Tax Withholding. The Company shall withhold from any amounts payable under
this Agreement such Federal, state, foreign, or local taxes or levies as shall
be required to be withheld pursuant to any applicable law or regulation.

(g) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that any of the provisions of
Section 11 are not enforceable in accordance with its terms, the Executive and
the Company agree that such Sections shall be reformed to make such Sections
enforceable in a manner which provides the Company the maximum rights permitted
at law.

(h) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(j) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunder set his hand and the Company has
caused this Agreement to be executed in its name on its behalf all as of the day
and year first above written.

 

    WESTINGHOUSE AIR BRAKE       TECHNOLOGIES CORPORATION    

 

      By:         Title:         EXECUTIVE

 

   

 

Witnessed      

 

-19-